Citation Nr: 1709466	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-41 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to an initial compensable rating opacification of left maxillary antrum fracture with deviated septum.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  In January 2016, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that the Board remanded the appeal in January 2016 to provide the Veteran with the Board videoconference hearing he had requested in his November 2015 VA Form 9, Appeal to Board of Veterans' Appeals.  Thereafter the post-remand record shows that, while the Veteran in February 2016 withdrew his personal hearing request, in February 2017 the Veteran's representative contacted VA and again requested the personal hearing.  Specifically, in his February 2017 writing to VA the Veteran's representative notified VA that after meeting with the claimant on three separate occasions and a review of the record on appeal it was their belief that a personal hearing was needed in his appeal so as to allow the full and fair disposition of the claimant's appeal. 

Given the Veteran's representative's timely request for a hearing, the Board finds that it must once again remand the appeal to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2016). 

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

